Citation Nr: 0844929	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  97-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for blindness of the left 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active service from November 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's request 
to reopen his previously denied claim for service connection 
for left eye blindness on the grounds of no new and material 
evidence.

This matter was initially before the Board in February 1999, 
at which time it was remanded for additional development.  

In a July 2004 decision, the Board granted the veteran's 
request to reopen his claim for service connection for left 
eye blindness, and then remanded the matter for additional 
development.  In December 2004 a VA examination of the 
veteran was duly provided, and the case was then returned to 
the Board for appellate review.

In a decision dated in September 2005 the Board denied the 
veteran's claim for service connection for left eye 
blindness.  The veteran appealed the Board's September 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a Memorandum Decision dated in April 2008 the Court 
vacated the Board's September 2005 decision and remanded the 
matter for further development.  A Judgment was subsequently 
entered in July 2008.


REMAND

Unfortunately, a remand is required in this case so as to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008).

As indicated above, in December 2004 the veteran was accorded 
a VA eye examination.  Service treatment records were not 
available for review.  During the examination the veteran 
reported that he was hit in the left eye with a file cabinet 
during service.  He described that he underwent surgery at 
the time.  He also reported that he has had poor vision in 
the eye since that time.  The diagnosis was cataracts of both 
eyes and decreased vision in the left eye of unknown 
etiology.   The examiner opined that he was unable to 
speculate as to the etiology of the veteran's eye disorder 
because he did not know the cause of the veteran's left eye 
vision and loss.  He added that there was no record of the 
veteran's injury in the old medical records.

Unfortunately, the VA examiner failed to acknowledge the 
veteran's account of an in-service injury to his left eye, 
and instead relied on medical records and the lack thereof.  
This is particularly remiss in this case since the service 
treatment records have not been associated with the veteran's 
claims file.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); cert. denied 
127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007) (regarding VA's 
heightened duty to assist in cases where service medical 
records are unavailable).  As such, the evidence is 
inadequate for a decision in this matter.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  
Thus, the Board finds that a remand for a new VA examination 
is thus warranted.  38 C.F.R. § 3.327 (2008).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an appropriate VA 
examination with regard to his claim for 
service connection for left eye blindness.  
The veteran's claims file must be made 
available to, and reviewed by the examiner, 
and the veteran must be given an opportunity 
to describe any in-service trauma and 
treatment to his left eye.  All indicated 
studies should be performed and all findings 
should be reported in detail.

The examiner is then requested to opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) or less 
likely than not (less than a 50 percent 
probability) that the veteran's current left 
eye blindness had its onset in or is related 
to service.  In doing so, the examiner must 
acknowledge the veteran's report of an 
injury to the left eye during service.  A 
complete rationale for all opinions 
proffered should be provided in a legible 
report.  

If a left eye disorder is determined to 
have pre-existed the veteran's entry into 
service, the examiner must opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater) that said pre-existing 
disorder was aggravated/increased in 
disability beyond the natural progression 
of the disease during his period of active  
service.  

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.


3.  The RO/AMC shall then readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) and 
given an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if indicated.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




